Exhibit 10.1

 

SCBT Financial Corporation — Executive Performance Plan

 

PURPOSE - The purpose of the SCBT Financial Corporation Executive Performance
Plan (this “Executive Performance Plan” or this “Plan”, which terms includes any
Annex attached hereto or that may hereafter be attached hereto) is to establish
reasonable goals and objectives in light of the economic environment while
promoting the long-term growth and financial success of SCBT Financial
Corporation and its subsidiaries (the “Company”) by (1) attracting and retaining
key officers and employees of outstanding ability, (2) strengthening the
Company’s capability to develop, maintain, and direct a competent management
team, (3) providing an effective means for selected key officers and employees
to acquire and maintain ownership of Company stock, and (4) providing incentive
compensation opportunities competitive with those of other major corporations.

 

This Executive Performance Plan describes the terms pursuant to which the
Company plans to distribute cash bonuses and issue stock options and restricted
stock to certain of the Company’s key officers and employees.  The stock options
and restricted stock described in this Executive Performance Plan will be
reserved for issuance under, and will be issued pursuant to, the Company’s 2004
Stock Incentive Plan.  The actual issuance of stock options and restricted stock
will be made pursuant to separate agreements that will be entered into between
the Company and each participant under the 2004 Stock Incentive Plan. 
Capitalized terms not defined in this Executive Performance Plan shall have the
definitions attributed to such terms in the 2004 Stock Incentive Plan.

 

TERM - This Executive Performance Plan is intended to cover the fiscal year
ending on December 31, 2011. In addition, the Compensation Committee of the
Board (the “Committee”) of the Company may determine in its discretion whether
to apply this plan in any subsequent years (in which case the Compensation
Committee will attached new Annex A and/or Annex B to this Plan with respect to
any such year), or to implement a different incentive plan, or no incentive
plan, in any subsequent year.  The Committee anticipates that the cash bonus
and/or the stock options and restricted stock grants under the Executive
Performance Plan for 2011 would be paid out and/or issued in January 2012, based
on the achievement of specified performance goals for the year 2011, and
otherwise in the discretion of the Committee (and the Committee anticipates that
in any subsequent year in which this Plan applies, the cash bonus and/or the
stock options and restricted stock grants under the Executive Performance Plan
would be paid out and/or issued in January of the subsequent year, based on the
achievement of specified performance goals for the applicable performance year,
and otherwise in the discretion of the Committee).

 

EQUITY TYPE - Two equity instruments will be used in the Executive Performance
Plan: stock options and restricted stock.  The Committee’s intent is to use
incentive stock options (as defined in IRC § 422) whenever practical.  All
equity awards described in this Executive Performance Plan will be issued under
and pursuant to the terms of the 2004 Stock Incentive Plan, unless another
equity plan has been duly adopted in accordance with applicable law and stock
exchange requirements, in which case the Committee may also elect to issue stock
options or restricted stock under such equity plan.

 

PARTICIPANTS - The Committee shall have the discretion to designate the key
officers and employees who will participate in the Executive Performance Plan.

 

AWARDS - The Committee anticipates that three types of awards will be granted
pursuant to this Executive Performance Plan, one of which is cash based and two
of which are equity based (stock options and restricted stock).  The Company
intends to reserve a number of shares of Common Stock for the annual award of
stock options and annual grant of restricted stock to each participant. 
However, the actual issuance or grant of options or restricted stock to each
participant would likely be made at the beginning of the year following the
applicable performance year, or as soon thereafter as practicable.  The
Executive Performance Plan permits both performance-based opportunities and
discretionary bonus payments, based on the Committee’s discretionary assessment
of performance. The

 

--------------------------------------------------------------------------------


 

Company’s achievement of certain performance goals, and the Committee’s exercise
of its discretion, will determine the actual amount of stock options and
restricted stock that may be issued, and the issuance would be made during or
after January of the year immediately following the relevant performance year.

 

ANNUAL PERFORMANCE GOALS

 

Under the Executive Performance Plan, performance-based opportunities may be
based on levels of, maintenance of or changes in (or ratios based on) any of the
following (as determined by the Committee, in its discretion): non-performing
asset levels; the classified assets/capital ratio; regulatory ratings; net
income; loans; deposits; earnings before extraordinary, nonrecurring and/or
unusual items; net operating income; operating earnings per share; consolidated
total revenue; market share; earnings before taxes; stock price; return on
equity, tangible equity, or assets; total shareholders’ return; levels of
expenses; overhead ratios;  efficiency ratios; loan quality (including
classified assets); net charge offs, including ratios of charge-total loans or
other measures; customer satisfaction scores; economic value added; and/ or any
such other measures of soundness, profitability and/or growth as the Committee
deems to be appropriate.  The performance-based Executive Performance Plan goals
for a particular year shall be determined by the Committee and set forth on
Annex A.

 

ANNUAL DISCRETIONARY BONUS OPPORTUNITY

 

Discretionary bonus payments/issuances, if any, are determined in the discretion
of the Committee.  The Committee may take into consideration, among other
factors, team building, customer relations, strategic initiatives or other
factors, as the Committee may deem to be appropriate in its discretion.

 

NEW PARTICIPANTS - If an executive joins the Company during an applicable Plan
year, the Board may elect to include the new executive in the Executive
Performance Plan for such year.  The executive would be awarded a pro rata
annual award for such year.

 

TERMINATION OF EMPLOYMENT - Unless determined otherwise by the Committee, each
option and restricted stock agreement will contain substantially the following
provisions:

 

(a)  If the termination of employment is voluntary on the part of the
participant and without written consent of the Company, or is by the Company
with cause (as such term is defined in the participant’s employment agreement
with the Company as then in effect, if any), the participant will (i) be
entitled to retain all vested restricted stock but will forfeit any unvested
awards and (ii) have 90 days to exercise any vested stock options but will
forfeit any unvested options.

 

(b)  If the termination of employment is by the Company without cause, the
participant will (i) be entitled to retain all vested and unvested shares of
restricted stock (and all unvested awards will vest immediately upon
termination) and (ii) have 90 days to exercise any vested stock options but will
forfeit any unvested options.

 

(c)  If termination is due to the participant’s death or disability (as
determined by the Committee or the Board of Directors of the Company), (i) the
participant (or the participant’s beneficiary) will receive not only the vested
shares of restricted stock but also the number of shares earned but unvested
(the remaining shares will vest upon the participant’s death), and (ii) all
outstanding stock options will vest upon the participant’s death or disability
and the participant (or the participant’s beneficiary) will have one year (in
the case of disability) and two years (in the case of death) to exercise the
stock options.

 

(d)  In the event of a change in control, all earned but unvested shares of
restricted stock and unvested stock options will become fully vested
immediately.

 

--------------------------------------------------------------------------------


 

STOCK OPTION AND RESTRICTED STOCK AGREEMENTS - The Company will prepare separate
stock option and restricted stock agreements to reflect the issuance of the
stock options and restricted stock described in this Executive Performance
Plan.  The Company reserves full discretion to establish the terms of each such
agreement, including terms that may be different from or inconsistent with those
described in this Executive Performance Plan.  To the extent the terms of any
such agreement prepared by the Company are inconsistent with the terms of this
Executive Performance Plan, the terms of the individual agreement shall control.

 

DODD-FRANK ACT COMPLIANCE - The Dodd-Frank Act requires the SEC to direct the
national securities exchanges and national securities associations to prohibit
the listing of any security of an issuer that does not, among other things,
implement a policy (a “claw-back policy”) providing, among other things, that,
in the event that the issuer is required to prepare an accounting restatement
due to the material noncompliance of the issuer with any financial reporting
requirement under the securities laws, the issuer will recover from any current
or former executive officer of the issuer who received incentive-based
compensation (including stock options awarded as compensation) during the 3-year
period preceding the date on which the issuer is required to prepare an
accounting restatement, based on the erroneous data, in excess of what would
have been paid to the executive officer under the accounting restatement.  If
and when SCBT adopts any such claw-back policy, any cash payments or equity
awards under this Plan shall be subject to such claw-back policy if and to the
extent provided in such claw-back policy.

 

MISCELLANEOUS - This Executive Performance Plan (which term includes any Annex
attached hereto) is a statement of current intention only, and it does not
create any legally binding rights in favor of any officer or employee of the
Company to receive cash bonuses, stock options or restricted stock from the
Company.  Any bonus payment/issuance under this Executive Performance Plan for
2011 performance shall be made before March 14, 2012; and if the Executive
Performance Plan is applied in any subsequent year then any bonus
payment/issuance under this Executive Performance Plan for such year shall be
made on or before March 14 of the year immediately subsequent to the performance
year.  This timing requirement shall be binding, notwithstanding that the rest
of the provisions of this Executive Performance Plan are non-binding, on the
Company.  A participant must be employed by the Company on the date of
payment/issuance in order to receive a payment/issuance under the Executive
Performance Plan, unless the Committee determines otherwise in its sole
discretion in a specific instance.  The Committee has the right to interpret
this Executive Performance Plan in its sole discretion, and its interpretations
shall be binding on any participants.  The Committee can modify, amend or
terminate this Executive Performance Plan at any time.  This Executive
Performance Plan is not intended to be exclusive; the Company may provide
compensation in any other manner that it chooses.

 

--------------------------------------------------------------------------------


 

ANNEX A

 

SCBT EXECUTIVE PERFORMANCE PLAN

 

STRUCTURE OF AWARDS FOR 2011 PERFORMANCE

 

For 2011, the Executive Performance Plan shall have three components:

 

1.                                       Cash Incentive: For 2011, the Executive
Performance Plan will pay out 50% in the form of cash.  The amount of cash will
be paid out one-half (1/2) based upon applicable goals and objectives for 2011
and one-half (1/2) based upon a discretionary assessment of performance.  The
specific amounts of cash paid out will depend upon the specific officer level.

 

2.                                       Equity Incentive: In addition to cash,
for 2011 the Executive Performance Plan will pay out 50% in the form of equity. 
The equity will be made up of both restricted stock and stock options as
follows:

 

·                                          Restricted Stock: Of the equity
granted, 75% will be in the form of restricted stock.  Of the total opportunity
(cash & equity) for a given level, this will represent 37.5% of the total 100%
opportunity level.  Similar to the cash portion, one-half (1/2) of the
restricted stock will be granted based upon achievement of 2011 goals and
objectives.  The remaining one-half (1/2) will be granted on a discretionary
basis based upon strategic initiatives.  The 30-day moving average of SCBT’s
stock price will be utilized to determine the value of restricted stock and,
accordingly, in calculating how many shares of restricted stock will be issued
under the Executive Performance Plan for 2011.

 

·                                          Stock Options: The remaining 25% of
equity will be granted in the form of stock options, representing 12.5% of the
total opportunity for a given level. Each stock option will have an exercise
price equal to SCBT’s stock price on the grant date and will be valued based on
the stock option’s fair value computed by SCBT’s financial reporting software in
accordance with FASB ASC Topic 718. Stock options will be entirely discretionary
based upon strategic initiatives.

 

Performance-Based Goals & Objectives: The specific 2011 goals and objectives are
provided below.  The goals and objectives are predicated upon threshold
performance where 50% of the opportunity is paid, target where 100% of the
opportunity is paid, and maximum, where 170% of the opportunity is paid.  The
Committee also may award, in addition to any discretionary bonus described
below, a discretionary performance-based cash and equity payment/issuance if the
Committee determines that performance has been extraordinary.

 

Discretionary (Strategic Initiatives):  While goals & objectives dictate 50% of
how the 2011 Executive Performance Plan will pay out with respect to the Cash
Incentive component and Restricted Stock component, the other 50% will be
discretionary for the Cash Incentive component and Restricted Stock component. 
The Stock Option component will be 100% discretionary.  The Committee may take
into consideration, among other factors, team building, customer relations, and
other strategic initiatives as the Committee may deem to be appropriate in its
discretion.  This is done to allow the Committee to, among other things, take
into account actions, circumstances and events which are not necessarily
formulaic in nature.  Because stock options are granted on an entirely
discretionary basis, payouts under the 2011 Executive Performance Plan may be
weighted toward discretionary (strategic initiatives) payouts.  For example, at
target levels, performance-based goals establish how 43.75% of the 2011
Executive Performance Plan will pay out, and 56.25% will be paid out under the
discretionary component based upon strategic initiatives.

 

--------------------------------------------------------------------------------


 

 

 

Performance-Based Levels

 

 

 

 

 

Threshold

 

Target

 

Maximum

 

Extraordinary

 

Discretionary

 

Payout as % of Target

 

50

%

100

%

170

%

Discretion

 

Up to 170%

 

Cash Incentive (as a % of Payout)

 

57.1

%

57.1

%

57.1

%

Discretion

 

44.4%

 

Restricted Stock (as a % of Payout)

 

42.9

%

42.9

%

42.9

%

Discretion

 

33.3%

 

Stock Options (as a % of Payout)

 

N/A

 

N/A

 

N/A

 

Discretion

 

22.2%

 

 

PERFORMANCE GOALS FOR 2011 - Three categories of performance goals will be used:
 Soundness, Profitability, and Loan and Deposit Growth.  The amount of cash
bonus, restricted stock issued and stock options granted will depend on the
level achieved for each performance goal.  Each award level will increase upon
achievement of performance goals at the threshold, target or maximum level.  The
Committee will approve the performance goals for each particular cash bonus or
grant of restricted stock or stock options prior to making that cash bonus or
particular grant, as applicable.

 

The “Soundness” goal is measured based on the following components:
(i) receiving a prescribed rating from the principal bank regulator that is at
least as high as the Company’s most recent rating; (ii) maintaining a percentage
of non-performing assets under 2.75% (threshold), 2.4% (target), or 2.25%
(maximum) as of December 31, 2011, and (iii) attaining a level of classified
assets/capital under 52% (threshold), 49% (target), or 47% (maximum) as of
December 31, 2011.  The “Soundness” goal is weighted at 40% of the total
performance-based opportunity under the Executive Performance Plan (with
achievement of the prescribed regulatory rating being a prerequisite for any
payment under the “Soundness” category, and, assuming such rating is achieved,
the percentage of non-performing assets determining 20% of the total
performance-based opportunity and the level of classifies assets/capital
determining 20% of the total performance-based opportunity).

 

The “Profitability” goal is achieved by earning the budgeted amount (threshold),
reaching 112% of budgeted amount(target), or reaching 130% of budgeted
amount(maximum).  The “Profitability” goal is weighted at 40% of the total
performance-based opportunity under the Executive Performance Plan for 2011.

 

The “Loan and Deposit Growth” goal is measured by increasing loans by 3.5%
(threshold), 4.5% (target) or 5.5% (maximum), and by increasing deposits by 4.0%
(threshold), 6.2% (target) or 7.2% (maximum).  In determining the percentage of
growth in 2011, only non-FDIC covered loans are included and certificates of
deposit are excluded.  The “Loan and Deposit Growth” goal is weighted at an
aggregate of 20% of the total performance-based opportunity under the Executive
Performance Plan (with the loan growth goal and the core deposit growth each
being weighted at 10% of the total performance-based opportunity under the
Executive Performance Plan for 2011).

 

--------------------------------------------------------------------------------


 

PERFORMANCE-BASED (FORMULA-BASED) CASH INCENTIVE - Annex B shows the applicable
percentage of each participant’s base salary that the participant is eligible to
receive if the performance-based goals of the Company are achieved at the
threshold (50% of target opportunity), target, or maximum (170% of target
opportunity) levels.  The Committee also has the discretion to award, in
addition to any discretionary cash bonus described below, additional
performance-based cash payments if the Committee determines that performance has
been extraordinary in 2011.

 

DISCRETIONARY-BASED CASH INCENTIVE - Participants would also be eligible for a
discretionary-based cash incentive based on service in 2011.  The Committee has
discretion to set the level of such cash payouts that any participant receives
up to a maximum payout of 100% of the value of the maximum performance-based
cash opportunity level for the particular participant based on performance in
2011 (regardless of whether any of the performance-based goals have been
achieved).

 

PERFORMANCE-BASED (FORMULA-BASED) EQUITY INCENTIVE - Annex B shows the
applicable percentage of the each participant’s base salary that the participant
would be eligible to receive in shares of restricted stock and stock options if
the performance-based goals of the Company are achieved at the threshold (50% of
target opportunity), target, or maximum (170% of target opportunity) levels. 
The Committee also has the discretion to issue, in addition to any discretionary
equity bonus described below, additional performance-based equity awards if the
Committee determines that performance has been extraordinary in 2011.  Dividends
paid and voting rights will be attached to all shares of restricted stock issued
under the Executive Performance Plan for 2011.

 

DISCRETIONARY-BASED EQUITY INCENTIVE — Participants would also be eligible for a
discretionary-based equity incentive based on service in 2011.  The Committee
has discretion to set the level of such grants of restricted stock and stock
options that any participant receives up to a maximum value (determined as set
forth in the Executive Performance Plan) of 125% of the value of the maximum
performance-based cash opportunity level for the particular participant based on
performance in 2011 (regardless of whether any of the performance-based goals
have been achieved).

 

Any merger or acquisition related activity awards payout may result in
adjustments to the 2011 Executive Performance Plan, to be determined by the
Committee, or may be provided as discretionary payouts under the plan.

 

--------------------------------------------------------------------------------


 

ANNEX B

 

SCBT EXECUTIVE PERFORMANCE PLAN

 

PERFORMANCE-BASED LEVELS

 

 

 

 

 

Cash Performance-Based
Opportunity

 

Equity Performance-Based
Opportunity (1)

 

Total Performance-Based
Opportunity (Cash +Equity)(2)

 

Name

 

Position

 

Thresh

 

Target

 

Max

 

Thresh

 

Target

 

Max

 

Thresh

 

Target

 

Max

 

Payout as a % of Target

 

(50%)

 

(100%)

 

(170%)

 

(50%)

 

(100%)

 

(170%)

 

(50%)

 

(100%)

 

(170%)

 

Robert Hill

 

President and CEO

 

13.0

%

26.0

%

44.0

%

9.8

%

19.5

%

33.0

%

22.8

%

45.5

%

77.0

%

John Pollok

 

Senior EVP, COO

 

12.5

%

25.0

%

42.0

%

9.4

%

18.8

%

31.5

%

21.9

%

43.8

%

73.5

%

John Windley

 

President of SCBT, N.A.

 

10.75

%

21.5

%

36.5

%

8.1

%

16.1

%

27.4

%

18.8

%

37.6

%

63.9

%

Donnie Pickett

 

EVP, CFO

 

10.75

%

21.5

%

36.5

%

8.1

%

16.1

%

27.4

%

18.8

%

37.6

%

63.9

%

Joe Burns

 

Sr. EVP, Chief Risk Off.

 

10.75

%

21.5

%

36.5

%

8.1

%

16.1

%

27.4

%

18.8

%

37.6

%

63.9

%

 

--------------------------------------------------------------------------------

(1)

 

Any grants of performance-based equity incentive bonuses will be comprised of
restricted stock. Because stock options are granted on an entirely discretionary
basis, payouts under the 2011 Executive Performance Plan may be weighted toward
discretionary (strategic initiatives) payouts. For example, at target levels,
performance goals establish how 43.75% of the 2011 Executive Performance Plan
will pay out, and 56.25% will be paid out under the discretionary component
based upon strategic initiatives.

 

 

 

(2)

 

Each participant may also receive, in addition to any discretionary bonus
described below, a discretionary performance-based cash and equity
payment/issuance, in the Committee’s discretion, if the Committee determines
that performance has been extraordinary.

 

DISCRETIONARY BONUS LEVELS

 

In addition to the performance-based incentive cash payments and equity
issuances, each participant will also be eligible to receive an additional
discretionary (strategic initiatives based) bonus of up to the value of the
128.57% of the percentage of each participant’s base salary as reflected in the
“Max” column under “Total Performance-Based Opportunity (Cash +Equity).” 
Discretionary bonuses will be paid 44.4% in cash and 55.6% in equity, with such
equity being (i) 60% in the form of restricted stock and (ii) 40% in the form of
stock options, as described in the Executive Performance Plan.  The Committee
may take into consideration, among other factors, team building, customer
relations, strategic initiatives or other factors, as the Committee may deem to
be appropriate in its discretion, in determining whether to provide a
discretionary bonus and/or the amount of any discretionary bonus.

 

--------------------------------------------------------------------------------